DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a battery assembly including a floating nut must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Claims 9-16 recites these features. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a vehicle comprising a floating nut must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Claims 17-20 recites these features. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure is objected to because of the following informalities:
Paragraphs 0018 and 0024 states that Figure 1 is a perspective view of one embodiment of a battery assembly and a vehicle.  Figure 1 only shows a floating nut assembly 100 and does not show a battery assembly or a vehicle.
Appropriate correction is required.
Claim Objections
Claims 5, 7-8, 13-16 and 20 are objected to because of the following informalities:  
Claim 5, line 1 recites limitation “the base”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 2 recites limitation “the two curved portions”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 3 recites limitation “the first plane”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5, line 6 recites limitation “the curved portions”.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing to “the two curved portions.”
Claim 5, line 7 recites limitation “the second hole”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7, line 1 recites limitation “the base”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 2 recites limitation “the periphery” and “the first hole”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites limitations similar to claim 5 with insufficient antecedent basis.
Claim 14, line 2 recites limitation “the second hole”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites limitation(s) similar to claim 7 with insufficient antecedent basis.
Claim 16 recites limitations similar to claim 8 with insufficient antecedent basis.
Claim 20 recites limitations similar to claim 5 with insufficient antecedent basis.
Appropriate correction is required.

Claims 7 and 15 are objected to because of the following informalities:
Claims 7 and 15 recites limitation “nut(s)”.  It’s not clear from the claim language if the Applicant is claiming a singular nut, plurality of nuts or at least one nut.  Also, only the reference characters corresponding to elements recited in the detailed description of the drawings should be enclosed within parentheses “( )”.  See MPEP 608.01(m).  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutshall (US PGPUB 2004/0047705 A1).

Regarding claim 1, 
Cutshall discloses: 
As shown in Figures 1-8, a floating nut, comprising: 
a limit box 12 defining a cavity located therein – see Figure “A” below.

    PNG
    media_image1.png
    223
    284
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 4 of Cutshall (annotated by the Examiner) 

a nut body 14, which comprises an axially extending body (see Figure “B” below) and a flange (32, 34) radially extending from one end of the body; wherein the size of the flange is configured to adapt to fit within the cavity.
As shown in Figure 5, an outer contour of the flange (32, 34) is configured in the shape of a parallelogram, and the parallelogram is configured to have diagonal lines of unequal lengths.

    PNG
    media_image2.png
    237
    300
    media_image2.png
    Greyscale

Figure “B”: Taken from Figure 6 of Cutshall (annotated by the Examiner)

Regarding claim 2, 
Cutshall discloses: 
The floating nut according to claim 1, wherein the limit box 12 comprises a base 16, which has a flat shape on a first plane and comprises a first hole 18, and two or more curved portions (24 and 26), which extend out from the base 16 and form a second hole corresponding to the first hole.  Second hole is the opening created by the two curved portion (24, 26) – see plan view of Figure 2. 
wherein the two or more curved portions (24, 26) enclose the cavity together with the base 16.
an inner wall of the body is provided with threads.  “As shown in FIGS. 5-6, the nut 14 is generally diamond-shaped and includes a central aperture 36 which is threaded to receive the bolt.” [0046]
the size of the body is configured to adapt to pass through the second hole.  Figure 8 shows the nut 14 installed into the limit box 12.  The size of the body 

Regarding claim 3,
Cutshall discloses: 
The floating nut according to claim 1, wherein the outer contour of the flange (32, 34) is configured in the shape of a rhombus.
“As shown in FIGS. 5-6, the nut 14 is generally diamond-shaped …” [0046]
A rhombus is often referred to as diamond.  See NPL#1: Rhombus, cited in the Notice of References (PTO-892) for more information.  

Regarding claim 4,
Cutshall discloses: 
The floating nut according to claim 1, wherein the center of the body (Figure “B”) is substantially located at the center of the outer contour of the flange (32, 34).  See Figures 5-8.  

Regarding claim 5,
Cutshall discloses: 
The floating nut according to claim 1, wherein the base 16 is configured in the shape of a rectangle.  The base 16 shown in Figure 1 is substantially rectangular.  
the two curved portions (24, 26) extend from edges of the base – see Figure 1 – and each comprise a first portion (see Figure “C” below) extending in a direction 

    PNG
    media_image3.png
    644
    631
    media_image3.png
    Greyscale

Figure “C”: Taken from Figure 1 of Cutshall (annotated by the Examiner)


Cutshall discloses: 
The floating nut according to claim 5, wherein the body (Figure “B”) is configured in a substantially cylindrical shape.
the second hole (opening created by the two curved portion (24, 26) and shown in plan view of Figure 2) is configured in the shape of a rectangle, a square or a rounded rectangle.
the limit box 12 is configured in the shape of a rectangle, a square or a rounded rectangle – see Figure 1.

Regarding claim 8,
Cutshall discloses: 
The floating nut according to claim 1, wherein a plurality of support portions (20, 22) are provided at the periphery of the first hole 18 to support the nut body 14.  See Figure 1.

Regarding claim 9:  As best understood, the floating nut disclosed by Cutshall is capable of being used in a battery assembly.  The rejection of claim 1 as set forth above discloses all the remaining limitation of this claim.

Regarding claim 10: The rejection of claim 2 as set forth above discloses all the limitation of this claim.



Regarding claim 12: The rejection of claim 4 as set forth above discloses all the limitation of this claim.

Regarding claim 13: The rejection of claim 5 as set forth above discloses all the limitation of this claim.

Regarding claim 14: The rejection of claim 6 as set forth above discloses all the limitation of this claim.

Regarding claim 16: The rejection of claim 8 as set forth above discloses all the limitation of this claim.

Regarding claim 17:  As best understood, the floating nut disclosed by Cutshall is capable of being used in a vehicle.  The rejection of claim 1 as set forth above discloses all the remaining limitation of this claim.

Regarding claim 18: The rejection of claim 2 as set forth above discloses all the limitation of this claim.



Regarding claim 20: The rejection of claim 5 as set forth above discloses all the limitation of this claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cutshall (US PGPUB 2004/0047705 A1) in view of Watanabe (JP-2013113391-A).

Regarding claim 7,
Cutshall does not explicitly disclose a method of attachment, but Watanabe teaches:
Shows a floating nut in Figures 1-2.  The base of the limit box is provided with a plurality of internally threaded nuts 34.  See paragraph 0024 of the English machine translation provided.  
Watanabe teaches that thread 34 is used to attach the floating nut to the side wall panel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floating nut shown in Cutshall to have internally threaded nuts in the base of the limit box similar to the ones taught by Watanabe in order to allow the floating nut to be attached to the work piece.

Regarding claim 15: The rejection of claim 7 as set forth above discloses all the limitation of this claim.   

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US Patent 5096350A) in view of Cutshall (US PGPUB 2004/0047705 A1).

Regarding claim 1, 
Peterson discloses: 
As shown in Figures 1-3, floating nut, comprising: a limit box 30 defining a cavity located therein; and a nut body 20, which comprises an axially extending body 24 and a flange 22 radially extending from one end of the body 24; wherein the size of the flange 22 is configured to adapt to fit within the cavity.

Peterson discloses a floating nut where the nut body can be adjusted in the limit box to account for manufacturing tolerances.  “Due to variations in manufacturing tolerances, a degree of position adjustment for the female fastener must be provided so that the door and body may be properly aligned during final assembly. Position adjustment is provided by using a female fastener which is a cage nut, which is usually a nut encaged in a structure that is attached to the inside of the door pillar. The nut is provided with a range of movement within the encaging structure so that when the door is assembled to the body, the alignment of the door and the body can be adjusted until they meet manufacturing standards.”  [col 1, line 41 of Peterson] 
“Body 20 may have many other shapes, and the particular shape shown is for illustration only.” [col 2, line 65 of Peterson]



Figures 5-7, shows a nut body for use in a limit box.  As shown in Figure 5, an outer contour of the flange is configured in the shape of a parallelogram, and the parallelogram is configured to have diagonal lines of unequal lengths.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nut body shown in Peterson to have the parallelogram shaped nut body similar to the one taught by Cutshall as a parallelogram shape (in lieu of the rectangular shape) allows a greater degree of freedom for the nut body in the limit box and will be advantageous in applications where manufacturing standards require this added degree of freedom.    

Regarding claim 9:  As best understood, the floating nut disclosed by Peterson as modified by Cutshall is capable of being used in a battery assembly.  The rejection of claim 1 as set forth above discloses all the remaining limitation of this claim.

Regarding claim 17:  As best understood, the floating nut disclosed by Peterson as modified by Cutshall is capable of being used in a vehicle.  The rejection of claim 1 as set forth above discloses all the remaining limitation of this claim.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677